ALD-087                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3380
                                       ___________

                          IN RE: KALLEN E. DORSETT, JR.,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Civil. No. 5-12-cr-00401-001)
                       District Judge: Honorable Joseph F. Leeson
                      ____________________________________


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 28, 2017
              Before: MCKEE, VANASKIE, and SCIRICA, Circuit Judges

                               (Opinion filed: April 6, 2018)
                                       __________

                                        OPINION*
                                       __________


PER CURIAM

       Kallen Dorsett filed this mandamus petition pursuant to 28 U.S.C. § 1651, seeking

an order directing the District Court to rule on his pro se motion to vacate his sentence

under 28 U.S.C. § 2255. For the following reasons, we will deny the petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2012, Dorsett pleaded guilty to various drug and weapons offenses in the

United States District Court for the Eastern District of Pennsylvania. Pursuant to the plea

agreement Dorsett waived his right to appeal or collaterally challenge his convictions.

       On March 3, 2015, Dorsett filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255. The Government filed a motion to dismiss, seeking to enforce the

collateral challenge waiver. In response, Dorsett sought to amend his § 2255 motion to

add additional claims. The Government again sought to dismiss the motion. Dorsett then

filed a motion for discovery which the Government opposed. On March 6, 2017, Dorsett

filed his reply to the Government’s motion to dismiss. During these proceedings, the

matter was assigned to the Honorable James Knoll Gardner, who had diligently been

ruling on requests for extension of time, requests to file documents under seal, as well as

motions to unseal documents. On May 24, 2017, the matter was administratively

assigned to the Honorable Legrome Davis and on October 11, 2017, it was again

administratively reassigned to the Honorable Joseph F. Leeson, Jr.

       On November 1, 2017, Dorsett filed a mandamus petition. Dorsett objects to the

delay in the adjudication of his § 2255 motion. Under 28 U.S.C. § 1651, we may “issue

all writs necessary or appropriate in aid of [our . . . jurisdiction] and agreeable to the

usages and principles of law.” A writ of mandamus is an extraordinary remedy. See

Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976). To justify the use of this

extraordinary remedy, a petitioner must show that he has a clear and indisputable right to

the writ and no other adequate means to obtain the relief desired. See Haines v. Liggett
                                               2
Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992). “[A]n appellate court may issue a writ of

mandamus on the ground that undue delay is tantamount to a failure to exercise

jurisdiction.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Any delay in adjudicating Dorsett’s petition does not warrant mandamus relief in

this case. Dorsett’s petition has been ripe for resolution since the filing of his reply on

March 6, 2017. Since then, however, the District Court has administratively reassigned

the matter twice and the matter had only been pending before the Honorable Joseph F.

Leeson, Jr. for less than a month before Dorsett filed the present petition. We do not

believe that the delay in ruling on the petition is so lengthy that it is “tantamount to a

failure to exercise jurisdiction.” See Madden, 102 F.3d at 79. We are confident that the

District Court will rule on the petition without undue delay.

       For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                               3